DETAILED ACTION
Status of the Application
	Claims 1-11 are pending.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group 1, claims 1-9, drawn to a nanozyme comprising a gold particle, as submitted in a communication filed on 9/28/2022 is acknowledged. 
Claims 10-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/28/2022.  Claims 1-9 are at issue and are being examined herein.

Priority
Acknowledgment is made of a claim for domestic priority under 35 U.S.C. 119(e) to  provisional application No. 62/699,913 filed on 07/18/2018.
Acknowledgment is made of a claim for domestic priority under 35 U.S.C. 120 or 121 to US application No. PCT/US2019/042326 filed on 07/18/2019.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/6/2020 and 9/28/2022 are acknowledged.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings submitted on 11/6/2020 have been reviewed and are accepted by the Examiner for examination purposes.

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 (claims 2-9 dependent thereon) is indefinite in the recitation of “length-tunable multi-thiol tether” for the following reasons.   The term “tunable” refers to the ability to be tuned.  The verb “tune” refers to the ability to adjust with regard to resonance at a particular frequency, musical pitch, or precise functioning.  Therefore, it is unclear as to how the length of a tether can be tuned.  If the term refers to a tether whose length can be adjusted, the term should be amended accordingly.  In addition, the term “multi-thiol” tether is unclear because one cannot determine if the term “multi-thiol” refers to a tether that comprises several -SH functional groups or if the presence of several S-S bonds in the tether is encompassed by the term “multi-thiol”.  For examination purposes, it will be assumed that the claim simply requires a tether.  Correction is required. 
Claim 2 is indefinite in the recitation of “wherein the …enzyme comprises a cysteine substitution at amino acid residue A19, G88 or a combination thereof” for the following reasons.   The recitation of numerical positions is meaningless in the absence of the sequence identifier associated with those positions.   For examination purposes, it will be assumed that claim 2 requires the enzyme to comprise a cysteine substitution at any position.  Correction is required. 
Claim 3  is indefinite in the recitation of “wherein the RNA target is cleaved by the …enzyme when both the first RNA recognition moiety and the second recognition moiety and the second  RNA recognition moiety binds to the RNA target” for the following reasons.  Claim 1, from which claim depends, requires solely binding of a first RNA recognition moiety to the RNA target for cleaving by the enzyme.  Claim 3, on the other hand, requires binding of a first and second recognition moiety for cleaving by the enzyme.  Therefore, claim 1 does not encompass claim 3.  As such, claim 3 does not further limit claim 1. In addition, as written, it is unclear where the second RNA recognition moiety is present in the nanozyme.  Is it part of the same DNA oligonucleotide that comprises the first RNA recognition moiety? Is it part of a different DNA oligonucleotide?  For examination purposes, it will be assumed that claim 3 is a duplicate of claim 1.  Correction is required. 
Claim 5 is indefinite in the recitation of “wherein the second RNA recognition moiety is located…” because there is no antecedent basis for the second RNA recognition moiety in claim 1 or claim 4, from which claim 5 depends.  For examination purposes, it will be assumed that claim 5 is a duplicate of claim 4.  Correction is required. 
Claim 6 (claim 7 dependent thereon) is indefinite in the recitation of “wherein…and the second RNA recognition …” because there is no antecedent basis for the second RNA recognition moiety in claim 1 or claim 4, from which claim 6 depends.  For examination purposes, no patentable weight will be given to the term “wherein the first RNA….and the second RNA…..”.  Claim 7 will be interpreted as a duplicate of claim 6 as interpreted above.  Correction is required. 
Claim 9 is indefinite in the recitation of “wherein the nanozyme comprises a unibody molecule attached to the gold nanoparticle by a gold-sulfur bond, wherein the unibody comprises a recombinant RNase-A enzyme and a first RNA recognition moiety, a second RNA recognition moiety, or a combination and/or a plurality thereof” for the following reasons. It is unclear if the “unibody” that comprises the RNase-A enzyme is the same as the “unibody molecule” attached to the gold particle previously mentioned. In addition, it is unclear if the unibody has to comprise a second RNA recognition moiety or not as one cannot determine what is the intended meaning of the term “or a combination and/or plurality thereof”.  Moreover, it is unclear as to which is the plurality being referred to (plurality of what?). Furthermore, it is unclear if the RNase-A enzyme is different from the engineered ribonuclease A enzyme of claim 1.  Therefore, it is unclear as to what is encompassed by the term “unibody molecule”.  For examination purposes, it will be assumed that claim 9 is a duplicate of claim 1.  Correction is required. 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 9 are rejected under 35 U.S.C. 103 as being unpatentable over  Cao et al. (US Publication No. 2016/0215279, published 7/28/2016; cited in the IDS) in view of Rutkoski, T. (University of Wisconsin-Madison, Ph.D. Dissertation, 2008, pages 90-244; cited in the IDS), Xue et al. (Nature Communications 5:4348, pages 1-9, published 7/7/2014; cited in the IDS) and Wang et al. (Faraday Discussions 191L481-494, 2016; cited in the IDS).
	Cao et al. teach a nanozyme that comprises a gold nanoparticle (page 5, paragraph [0051]), an enzyme attached to the gold nanoparticle, wherein the enzyme is RNase A (ribonuclease-A; page 5, paragraph [0054]; Figure 9A Au-RNaseA; Example 5, paragraph [0096]), and a DNA oligonucleotide attached to the gold nanoparticle that comprises a recognition moiety that targets a specific RNA (Figure 8B, Figure 9A Au-probe DNA, C-Met NZ; page 5, paragraph [0055], [0057]), including single stranded DNA oligonucleotides having multi targeting capability in the degradation of target RNAs (mRNAs; page 4, paragraph [0047]).  Cao et al. teach the attachment of the single stranded DNA oligonucleotides to the gold particles by gold-thiol binding chemistry (page 8, paragraphs [0078]-[0079]).  Cao et al. do not teach an RNase A having a cysteine to which a tether is attached or an RNase A directly attached to the gold nanoparticle by gold-sulfur bonds.
	Rutkoski teaches  that ribonuclease multimers have biochemical activities that are directly attributable to their quaternary structure (Abstract).  Rutkoski teach chemical tethering to create multimeric ribonucleases  using a free thiol group in the ribonuclease coupled to eight different di and tri-functional sulfhydryl reactive cross linking reagents  to produce ribonuclease conjugates (Abstract).  Rutkoski teaches that the site of conjugation and the restrictiveness of tethering given by a particular linker modulate the sensitivity of the ribonuclease to the ribonuclease inhibitor protein (RI) and consequently, toxicity (Abstract). Rutkoski teaches that trimeric conjugates appear to inhibit tumor growth in mice at a lower dose and with less administration frequency that cytotoxic monomers (Abstract).  Rutkoski teaches variants of RNase A that have been modified by substituting certain amino acids with cysteine residues (page 138, Figure 3.2; A19C, G88C; page 100, last paragraph-page 101). Rutkoski  teaches that for the purpose of evading the ribonuclease inhibitor,   position 88 was chosen as point of attachment for tethering of multiple ribonuclease monomers as this position has been found to be the most destabilizing to the RI-RNase A complex, while position 19 was chosen as a representative site outside of the RI-RNase interface because attachments to this position do not appear to affect the affinity of the ribonuclease to the inhibitor RI  (page 109, last 3 lines-page 110, line 10). Rutkoski et al. teach the use of eight different sulfhydryl-reactive linkers, six dimeric and two trimeric (page 137, Figure 3.1; page 131, Conclusions)  Rutkoski teaches that covalent multi tethering of two or three monomers of RNase do not appear to be deleterious to the conformational stability of the conjugate or affect the ribonucleolytic activity (page 111, last 4 lines-page 112; page 121, last 6 lines). Thus, Rutkoski teaches RNase functionalized with a multi-thiol tether. Rutkoski also teaches site-specific PEGylation of RNase A (covalent tethering) to reduce sensitivity to ribonuclease inhibitor protein (RI) and extend serum half-life as well as free-thiol containing variants of RNase A that when reacted with maleimide-functionalized PEG (MAL-mPEG) were found to retail full ribonucleolytic activity and conformational stability (Abstract).  Rutkoski teaches making the maleimide-functionalized PEG variants with variants having cysteines at positions 19 and 88 (pages 163-165, Thiol-specific PEGylation of RNase A variants).  Rutkoski does not teach a gold particle or a nanozyme.
	Wang et al. teach the functionalization of gold particles and nanorods with a multi-coordinating polymer ligand, wherein said polymer ligand results from the one-step nucleophilic addition reaction between poly(isobutylene-alt-maleic anhydride (PIMA), amine modified lipoic acid and PEG moieties and the coating of the gold particles with the resulting polymer ligand (page 485, Figure 1).  The resulting functionalized gold particle comprises four gold-sulfur bonds wherein the sulfur atoms are those originally found in the amine-modified lipoic acid and a PEG moiety as shown in Figure 1.  Wang et al. do not teach an RNase enzyme or a DNA oligonucleotide.
	Xue et al. teach that self-assembled monolayers (SAM) of thiols on gold surfaces have been widely employed in many different fields including in molecular biology, pharmaceutical engineering and materials science.  Xue et al. teach that they are versatile as their applications include fabrication of molecular-scale devices, biosurfaces and support for cell culture.  Xue et al. teach that the strength of the gold-sulfur bond formed between thiols and gold surfaces provides the basis to fabricate robust SAMs for diverse applications  (page 2, first paragraph).  Xue et al. teach the covalent linkage of α-thiol-ω-carboxy terminated PEG (HS-PEG-COOH to a gold particle (Figure 2A; page 3, left column, first full paragraph). Xue et al. do not teach an RNase enzyme or a DNA oligonucleotide.
	Claims 1-5 and 9 are directed in part to a nanozyme, wherein said nanozyme comprises a gold nanoparticle, an engineered ribonuclease A enzyme and a DNA oligonucleotide, wherein the DNA oligonucleotide comprises a RNA recognition moiety that is complementary to an RNA target, wherein the DNA oligonucleotide is attached to the gold nanoparticle by a gold-sulfur bond, wherein the engineered ribonuclease A enzyme comprises a cysteine to which a tether is attached, and wherein the recombinant enzyme is directly or indirectly attached to the gold nanoparticle by gold-sulfur bonds.   See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the wild-type RNase A used in the nanozyme of Cao et al. and replace it with the functionalized RNase variants of Rutkoski and attach the RNase variants to the gold nanoparticle of Cao et al. by a gold-sulfur bond.   A person of ordinary skill in the art is motivated to replace the wild-type RNase A of Cao et al. with those of Rutkoski et al. for the benefit of using a recombinant RNase which is more cytotoxic by virtue of disrupting the interaction between the enzyme and its inhibitor (RI) as a result of the substitution at position 88, and more resistant to clearance by virtue of the presence of the PEG tether.   A person of ordinary skill in the art is motivated to link the recombinant RNase enzyme of Rutkoski to the gold particle by a gold-sulfur bond because the art, as evidenced by Xue et al. teach that this is a very common bond widely used for functionalizing gold surfaces for biological applications which provides a strong link of the desired group to the gold surface, which is also shown by Wang et al..   One of ordinary skill in the art has a reasonable expectation of success at replacing the RNase A of Cao et al. with those of Rutkoski and link the recombinant RNase A variants to the gold particle via a gold-sulfur bond because the molecular biology and chemical conjugation techniques required are well known and widely practiced in the art as evidenced by Rutkoski, Wang et al. and Xue et al.  Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US Publication No. 2016/0215279, published 7/28/2016; cited in the IDS) in view of Rutkoski, T. (University of Wisconsin-Madison, Ph.D. Dissertation, 2008, pages 90-244; cited in the IDS), Xue et al. (Nature Communications 5:4348, pages 1-9, published 7/7/2014; cited in the IDS), Wang et al. (Faraday Discussions 191L481-494, 2016; cited in the IDS), and further in view of Uhlmann et al. (US Publication No. 2015/0315588 published 11/5/2015; cited in the IDS) and Schneider et al. (US Publication No. 2008/0299565 published 12/4/2008; cited in the IDS).
	The teachings of Cao et al., Rutkoski, Xue et al. and Wang et al. have been discussed above.  Neither Cao et al., Rutkoski, Xue et al. nor Wang et al. teach a branched DNA oligonucleotide or the 5-Me-dC brancher. Uhlmann et al. teach multimeric oligonucleotides comprising two or more  targeting oligonucleotides connected by a linker (branched nucleic acid), wherein the targeting oligonucleotides are complementary to a target nucleic acid, wherein the target nucleic acid is RNA like non-coding RNA, microRNA and mRNA (page 1, paragraph [0007]).  Uhlmann et al. teach that  the targeting oligonucleotide can be an antisense oligonucleotide that binds specifically to a target nucleic acid and brings about degradation of the target nucleic acid (paragraph [0008]).  Uhlmann et al. teach that the targeting oligonucleotides are joined by a brancher (Figure 1C).  Uhlmann et al. teach that these targeting oligonucleotides can target different nucleic acids and that they are resistant to cleavage (Abstract).  Uhlmann et al. do not teach 5-Me-dC brancher.  Schneider et al. teach that a 5 Mc-dC brancher phosphoramite is used for oligonucleotide synthesis, wherein the 5 Mc-dC brancher phosphoramite is incorporated in the middle of the nucleic acid strand, the end of the strand is capped, the brancher is unblocked and synthesis proceeds on the second branch, thus creating a Y shaped molecule (page 17, paragraph [0192]).   Neither Uhlmann et al. nor Schneider et al. teach an RNase A enzyme or a gold particle. 
	Claims 6 and 7 are directed in part to the nanozyme described above with regard to claims 1 and 4, wherein the DNA oligonucleotide is a branched DNA oligonucleotide, wherein the branched DNA oligonucleotide comprises a 5-Me-dC brancher.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation. See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the DNA oligonucleotide of Cao et al. with a branched DNA oligonucleotide, wherein each branch comprises an RNA recognition moiety.  A person of ordinary skill in the art is motivated to replace the DNA oligonucleotide of Cao et al. with a branched DNA oligonucleotide for the benefit of incorporating different RNA recognition moieties in a single DNA oligonucleotide so that the same nanozyme can be used to target/cleave more than one RNA target.  
One of ordinary skill in the art has a reasonable expectation of success at replacing the DNA oligonucleotide of Cao et al. with a branched DNA oligonucleotide that comprises different RNA recognition moieties because the chemical synthesis techniques required to make such branched DNA oligonucleotide with the brancher of Schneider et al. are well known in the art as evidenced by Uhlmann et al. and Schneider et al. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US Publication No. 2016/0215279, published 7/28/2016; cited in the IDS) in view of Rutkoski, T. (University of Wisconsin-Madison, Ph.D. Dissertation, 2008, pages 90-244; cited in the IDS), Xue et al. (Nature Communications 5:4348, pages 1-9, published 7/7/2014; cited in the IDS), Wang et al. (Faraday Discussions 191L481-494, 2016; cited in the IDS), and further in view of Faghihi et al. (Genome Biology 11:R56, pages 1-13, 2010; cited in the IDS.
	The teachings of Cao et al., Rutkoski, Xue et al. and Wang et al. have been discussed above.  Neither Cao et al., Rutkoski, Xue et al. nor Wang et al. teach a blocker moiety as part of the DNA oligonucleotide. Faghihi et al. teach 
a non-coding  antisense transcript  for the human BACE1 gene.  This transcript prevents miRNA induced repression of the BACE1 mRNA by masking the binding site for miR-485p, which is a molecule that competes with the BACE1 transcript for binding within the same region in the open reading frame of the BACE1 mRNA. BACE1 antisense and miR-485-5p have opposing effects on the BACE1 protein (Abstract).  Faghihi et al. teach that there are large numbers of non-coding RNAs in mammalian genomes and that there is at least 1000 pairs of sense-antisense transcripts that are conserved between mouse and human.  Faghihi et al. teach that natural antisense transcripts (NATs) are endogenous RNA molecules transcribed from the opposite strand of other protein coding or non-protein coding genes and that the mechanisms by which they regulate gene expression are largely unknown (page 1, Background). 
	Claim 8 is directed in part to the to the nanozyme described above with regard to claim1, wherein the DNA oligonucleotide further comprises a blocker moiety that is complementary to a blocker oligonucleotide, wherein binding of the blocker oligonucleotide to the blocker moiety sterically inhibits the target RNA from binding to the first RNA recognition site.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further add a blocker moiety that is complementary to a blocker oligonucleotide, wherein binding of the blocker oligonucleotide to the blocker moiety sterically inhibits the target RNA from binding to the first RNA recognition site.  A person of ordinary skill in the art is motivated to further add this blocker moiety for the benefit of having the ability to control cleavage of the target RNA since the formation of a duplex between the blocker oligonucleotide and the blocker moiety can disrupt the binding of the RNA recognition moiety to the target RNA. As taught by Faghihi et al., one can block binding of an oligonucleotide to its target by using another competing oligonucleotide.   One of ordinary skill in the art has a reasonable expectation of success at further adding the blocker moiety because the molecular biology techniques required for the addition of the blocker moiety are known in the art, as evidenced by Cao et al. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
No claim is in condition for allowance.
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.





/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
October 17, 2022